COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jose Pablo Lopez v. The State of Texas

Appellate case number:    01-15-00055-CR

Trial court case number: 01CR1330

Trial court:              122nd District Court of Galveston County

        Appellant’s Motion for Second Extension of Time to File Brief of Appellant and to File
Brief in Excess of 15,000 Words is GRANTED, in part.
       Appellant’s brief is due July 29, 2015, with no further extension. Appellant is permitted
an additional 5,000 words for his brief, for a total of 20,000 words. See TEX. R. APP. P. 9.4(i)(4).
       It is so ORDERED.

Judge’s signature: ___/s/_Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: July 9, 2015